Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-9 and 16-20 are currently under examination, wherein claims 1-9 have been amended and claims 16-20 have been newly added in applicant’s amendment filed on November 29, 2022. The non-elected Invention II, Claims 10-15, has been withdrawn by the applicant in the same amendment wherein all the claims have also been amended. 
Status of Previous Rejections
2.	The previous rejections of claims 7-9 under 35 U.S.C. 112(b) and the previous rejections of claims 1-9 under 35 U.S.C. 103 as stated in the Office action dated August 1st, 2022 have been withdrawn in light of applicant’s amendment filed on November 29, 2022. New grounds of rejection have been established as follows: 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.	Claims 7 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The phrase of “the turbine blade” in claim 7 as amended and the phrase of “the stator” in claim 8 as amended and the phrase of “the turbine” in claim 9 lack an antecedent basis in claim 1 from which claims 7 and 8 depend respectively, rendering claims 7 and 8 indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-9 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over FR (3032449). Because FR (3032449) is in French, its patent family member Julian-Jankowiak et al. (US Pub. 2018/0057914 A1) has been relied upon to establish the ground of rejection as follows.
	With respect to claims 1-9 and 16-20, Jankowiak et al. (‘914 A1) discloses a structure part in the aeronautical field (e.g. a turbine, a turbine blade or a turbine stator as claimed) comprising a polycrystalline composite material comprising a plurality of grains each having a length and a width and by volume greater than about 98% of a MAX phase including Ti3AlC2, less than about 2% of Ti3Al, less than about 5% of TiC and less than about 2.5% of alumina wherein an average grain length is less than about 40 µm; an average aspect ratio of the grains is about 0.54 or less; and a relative density of the Ti3AlC2 phase is greater than 95% (abstract, Fig. 2, Table 1, paragraphs [0003], [0049], [0050], [0062], [0075], [0094] and [0168]). The claimed content range of Fe and/or W including 0 does not require the presence of these elements. The ranges of the contents of the Ti3AlC2, Ti3Al, TiC and alumina, the grain length, the aspect ratio and the relative density disclosed by Jankowiak et al. (‘914 A1) would overlap the claimed ranges respectively. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed ranges of Jankowiak et al. (‘914 A1) with an expectation of success because Jankowiak et al. (‘914 A1) discloses the same utility over the entire disclosed ranges. Jankowiak et al. (‘914 A1) does not specify the average cell volume as claimed. However, it has been well held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01 [R-3] I. In the instant case, the claimed and Jankowiak et al. (‘914 A1)’s Ti3AlC2 phases are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes as discussed above, therefore a prima facie case of obviousness exists. The same cell volume as claimed would be expected with the claimed and Jankowiak et al. (‘914 A1)’s Ti3AlC2 phases.
Response to Arguments
5.	The applicant’s arguments filed on November 29, 2022 have been fully considered but they are not persuasive.	
First, the applicant argues that Jankowiak et al. (‘914 A1) discloses that the material comprises by volume 70-95% of Ti3AlC2 that is lower than the greater than 97% as claimed; and more than 98% Ti2AlC disclosed by Jankowiak et al. (‘914 A1) does not meet the Ti3AlC2 as claimed. In response, the examiner notes that Jankowiak et al. (‘914 A1) discloses a MAX phase including Ti3AlC2 and Ti2AlC (paragraph [0062]), a material containing by volume 88.5% or more Ti3AlC2 (paragraph [0094] and a material containing by volume greater than 98% Ti2AlC (paragraph [0127]), at least suggesting a material containing by volume greater than 98% Ti3AlC2 which would meet the claimed content range of Ti3AlC2. The rejection was based on the prior art’s broad disclosure rather than preferred embodiments. See MPEP 2123.
Second, the applicant argues that the features of grain sizes, dimensional ratios and cell volumes as claimed in claim 1 are not inherent with Jankowiak et al. (‘914 A1). In response, see examiner’s response to applicant’s argument above. The examiner notes that the ranges of the grain length and aspect ratio disclosed by Jankowiak et al. (‘914 A1) overlap the claimed ranges respectively; and the same cell volume as claimed would be expected with the claimed and Jankowiak et al. (‘914 A1)’s Ti3AlC2 phases as discussed above. Jankowiak et al. (‘914 A1) does not have to indicated how these features aid in preventing oxidation and creep as asserted by the applicant at all as long as all the claim limitations are met by Jankowiak et al. (‘914 A1). 
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Weiping Zhu/
Primary Examiner, Art Unit 1733

12/8/2022